On Petition for Rehearing.
PER CURIAM.
From a misstatement of what in one particular was old in the art of elevator signalling, the appellant thinks we misunderstood the art and, accordingly, misconceived and erroneously decided the issue in the ease of the Herzog patent. After reviewing the ease in the light of the petition for rehearing, we find that — though in the intricacies of the mechanism it were easy to do so — we did not misunderstand what we were about. In limiting the scope of the Herzog patent we doubtless misled the appellant by a restricted statement of the invention and by seemingly basing our decision on a misconception of the prior elevator signalling art, when as a matter of fact — -the problem being one of signalling — we based our decision (as the opinion shows) on the entire signal-ling art which included telephones, telegraphs, fire signals, room signals, railway signals, etc.
The petition in respect to the Newell and Andren patents presents nothing we had not already considered.
The petition is denied.